PER CURIAM:
Adolfus Giles appeals pro se the dismissal with prejudice of his complaint of employment discrimination against Wal-Mart Stores East, L.P. The district court ruled that Giles’s complaint is barred by res judicata. Giles filed, in the same court, the same complaint against the same defendant a year earlier, and we affirmed the dismissal of that complaint. Giles v. Wal-Mart Distribution Ctr., 359 Fed.Appx. 91 (11th Cir.2009). Giles’s second complaint is clearly barred by res judicata. We affirm.
AFFIRMED.